Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s request for entry of the amended claim set filed 3/15/2022 is acknowledged, but is denied. The proposed amendment to base claim 32, introducing the limitations directed to the intended use of the composition regarding injection "…in 20-30 injection sites about 1 cm apart…", as well as limitations directed to reductions in “..the sign or symptom of overactive bladder syndrome is selected from urinary urgency, frequency of micturition, nocturia, urge urinary incontinence, or a combination thereof” are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. Furthermore, the proposed amendment to dependent claim 44 introducing the limitations directed to reductions in “..the sign or symptom of overactive bladder syndrome is selected from urinary urgency, frequency of micturition, nocturia, urge urinary incontinence, or a combination thereof” are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
Therefore, proposed amendments to the claims have not been entered.
Claims 32-33, 36-37, 39-41, 43-44, 47 and 49-54 are pending. 

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed by Dr. Salim Mujais on 3/15/2022 is insufficient to overcome the rejection of instant claims based upon 35 U.S.C 103 as set forth in the last Office action for the reasons set for below.  

MAINTAINED OBJECTION
Claim 43 stands objected to because of the following informalities:
            In the instant claim, there abbreviation for microgram is “mcg”, while in independent claim 32 the abbreviation for microgram is “g”. The claims should be consistent in regard to the abbreviations for microgram.


MAINTAINED REJECTIONS 102
Claims 32, 36, 41, and 52-54 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melman et al., (IMAJ, 2007, 9:143-146), as evidenced by Melman et al., (Hum Gen Ther, 2006, 18:1165-1176) and McCobb et al (Am J Phys, 1995, 269:H767-777).
RESPONSE TO ARGUMENTS
Applicant's arguments and the declaration under 37 CFR 1.132 filed by Dr. Salim Mujais on 3/15/2022 are acknowledged.
First, Applicant argues and Dr. Mujais declares that the 102(a)(1) rejection of claims 32, 36, 41, and 52-54 by Melman et al., 2007, as evidenced by Melman et al., 2006 and McCobb et al., 1995 does not anticipate instant claims. Specifically, Applicant argues that the cited prior art does not teach nor is there inherent support for the ability of the claimed pharmaceutical composition to reduce a sign of symptom of overactive bladder syndrome (OAB) or detrusor overactivity for at least 6 months after the administration of a single unit dose. Applicant argues that the histological differences between bladder tissue and penile tissue preclude a straight extrapolation of the claimed functional effects in erectile dysfunction (ED) to OAB. Similarly, Applicant argues that the physiological differences between OAB and ED argue against that the claimed functional effects are inherent. Thus, Applicant argues and Dr. Mujais declares that ED and OAB are different disease states in different tissues.
Furthermore, Applicant argues that the Examiner’s evidence for establishing the claimed inherent functional effects of reducing a sign or symptom of OAB for at least 6 months are in error. Specifically, Applicant argues and Dr. Mujais declares that the functional effects in Melman (2006) were potentially based on a placebo effect in individuals with ED 6 months after treatment with the hSlo vector. Thus, Applicant argues that the claimed functional effects for OAB were not necessarily present in the taught pharmaceutical composition. 
In addition, Applicant argues that the intracavernosal injection of the taught composition in the prior art is different from the claimed route of intramuscular administration of the pharmaceutical composition.  Specifically, Applicant cites their post-filing work of Rovner et al. 2020 to demonstrate that the route of administration via intravesical instillation versus intramuscular injection results in different effects.
Finally, Applicant argues that independent claim 32 has been amended to include to include the limitations of claims 44 and 49. Specifically, Applicant argues that the cited prior art does not teach the intended uses or functional limitations of (i) intramuscular injection, (ii) injection in 20-30 sites about 1 cm apart, (iii) reducing overactive bladder syndrome or detrusor overactivity for at least 6 months, or (iv) reducing urinary urgency, frequency of micturition, nocturia, urge urinary incontinence, or a combination thereof.
Applicant's arguments and the Mujais declaration have been fully considered but are not found persuasive.
As a first matter, if Applicant’s wishes the Examiner to consider pertinent references such as Rovner et al. 2020, Moga et al., 2018, and Munchau et al, 2000, these citations should be submitted in an information disclosure statement.
As a second matter, it does not appear that Applicant is arguing nor is Dr. Mujais declaring that there is any difference in the structure of the pharmaceutical composition comprising the hSlo vector taught by the prior art of Melman (2007). Thus, the whole of Applicant’s arguments and Dr. Mujais declarations are directed to the functional properties and the intended use of the claimed composition.
In regard to the functional properties, MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized an inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Thus, although Melman (2007) does not explicitly teach the claimed functional effects in OAB, this is not required for these functional limitations to be met by the taught composition. Furthermore, MPEP 212.01 (II) states that products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Accordinly, since the composition taught by Melman (2007) is identical to the claimed composition, it would therefore have the same inherent properties.
Finally, in response to Applicant's argument and Dr. Mujais’s declaration in regard to the intramuscular injection of the taught composition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, since the composition taught by Melman (2007) is identical to the claimed composition, and it is capable of being injected intramuscularly.

	
MAINTAINED REJECTIONS 103
Claims 32-33, 36-37, 41, and 52-54 stand rejected under 35 U.S.C. 103 as being unpatentable over Melman et al., (WO2015/021061, filed 8/05/2014, published 2/12/2015, see IDS filed 1/26/2021), in view of Melman et al., (Hum Gen Ther, 2006, 18:1165-1176) 

Claim 39 stands rejected under 35 U.S.C. 103 as being unpatentable over Melman et al., (WO2015/021061, filed 8/05/2014, published 2/12/2015, see IDS filed 1/26/2021), in view of Melman et al., (Hum Gen Ther, 2006, 18:1165-1176), as applied to claim 32, in further view of Stephanie et al (US2017/0106064, filed 4/09/2015).

Claim 40 stands rejected under 35 U.S.C. 103 as being unpatentable over Melman et al., (WO2015/021061, filed 8/05/2014, published 2/12/2015, see IDS filed 1/26/2021), in view of Melman et al., (Hum Gen Ther, 2006, 18:1165-1176) and Stephanie et al (US2017/0106064, filed 4/09/2015), as applied to claims 32 and 39, in further view of Chaplin et al. (US2018/0117133, filed 11/01/2017).

Claim 43 stands rejected under 35 U.S.C. 103 as being unpatentable over Melman et al., (WO2015/021061, filed 8/05/2014, published 2/12/2015, see IDS filed 1/26/2021), in view of Melman et al., (Hum Gen Ther, 2006, 18:1165-1176), as applied to claim 32, in further view of Davies et al. (US2009/0042208, filed 7/31/2008, published 2/12/2009).

Claims 44, 47, 49-51 stand rejected under 35 U.S.C. 103 as being unpatentable over Melman et al., (WO2015/021061, filed 8/05/2014, published 2/12/2015, see IDS filed 1/26/2021), in view of Melman et al., (Hum Gen Ther, 2006, 18:1165-1176), as applied to claim 32, in further view of Alvandi et al., (US2017/0258878, filed 2/22/2017).

RESPONSE TO ARGUMENTS
Applicant's arguments and the declaration under 37 CFR 1.132 filed by Dr. Salim Mujais on 3/15/2022 are acknowledged.
First, Applicant argues and Dr. Mujais declares that the 103 based rejections over Melman (WO2015) do not make obvious the claimed method. Specifically, Applicant argues that Melman (WO2015) does not reduce to practice intramuscular injections into the bladder wall, and only enables instillation in the lumen of the bladder to treat OAB. Furthermore, Applicant argues and Dr. Mujais declares that Melman (2006) reduces to practice injection into the corpus cavernsum to treat ED, which would be comparable to instillation. Applicant submits that Melman (WO2015) and Melman (2006) do not provide motivation to modify bladder instillation to intramuscular injection with a reasonable expectation of success of achieving the claimed functional effects
Furthermore, Applicant argues that the Examiner’s evidence of Melman (2006) for establishing the obvious functional effects of reducing a sign or symptom of OAB are in error. Specifically, Applicant argues and Dr. Mujais declares that the functional effects in Melman (2006) were potentially based on a placebo effect in individuals with ED after treatment with the hSlo vector. Furthermore, Applicant argues and Dr. Mujais declares that ED and OAB are different disease states in different tissues. Thus, Applicant argues that the claimed functional effects for OAB were not obvious in the taught pharmaceutical composition. 
Finally, Applicant argues and Dr. Mujais declares that it would not have been obvious to combine the multisite injection protocol method of Alvandi to treat OAB with the method of Melman (WO2015) to treat OAB. Specifically, Applicant and Dr. Mujais cite [0044] of Melman (WO2015), which discloses the adverse side effects associated with OAB medications such as botulinum toxins. Furthermore, Applicant argues and Dr. Mujais declares that there is no scientific nexus between hSlo and BoNT in regard to OAB, and cite the Moga et al. 2018 and Munchau et al. 2000 to demonstrate that BoNT is a protease that works pre-synaptically to prevent neurotransmitter release from the nerve terminals innervating the smooth muscle cells of the bladder so as to reduce contraction, while the hSlo vector works post-synaptically in smooth muscle cells directly and benefits from gap junctions connecting these muscle cells to reduce contraction.
Applicant's arguments and the Mujais declaration have been fully considered but are not found persuasive.
Although Melman (WO2015) does not provide a preferred embodiment of treating OAB by intramuscular injection, Melman (WO2015) does teach the intended use is for treating a smooth muscle dysfunction such as overactive bladder (OAB) (Abstract, [0015-0016, 0034, 0043-0044, 0068-0069, 0073], Furthermore, Melman (WO2015)  teaches injection into the smooth muscle cells of the bladder detrusor muscle [0028, 0053, 0120]. The MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. In instant case, the methods suggested by Melman (WO2015) are found in the urological arts and appear both in the specification and in the claims. Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Thus, one of ordinary skill in the art would have been motivated to treat OAB by intramuscular injection of the taught hSlo vector into the bladder.
Second, in regard to the functional effects in OAB after delivery of the taught hSlo vector, as stated supra Melman (WO2015) generally teaches the signs or symptoms of OAB to be treat include signs of urgency and frequency of voiding episodes [0033-0034, 0044]. Furthermore, as stated supra, since Melman (2006) teaches that hSlo activity is sustained for at least 6 months after the administration of a single unit dose (p. 1173, Fig. 5). In regard to Applicant’s arguments and Dr. Mujais’s declaration that the 6 month functional effect taught by Melman (2006) were potentially a placebo effect, these statements are clearly in contrast with the peer-reviewed publication of Melman (2006) who throughout the publication state that improvements “were highly clinically significant and were also maintained through out the 24 weeks of study” (Abstract), while Applicant’s arguments and the Mujais declaration provide no objective scientific evidence that the published conclusions of Melman (2006) were false. See MPEP § 716. Furthermore, in order to compete the art of record and rebut Applicant’s arguments, Melman (2006) cites their prior art of Melman et al., (J. Uro, 2003, 170:285-290, see IDS filed 9/20/2021) which evidences that a single unit dose of hSlo vector demonstrated statistically significant functional effects and maintained gene expression in vivo for 6 months after injection (Abstract, see Fig. 4). Thus, in the absence of objective evidence to the contrary, it appears that sustained functional effects and gene expression for at least 6 months after injection was a predictably outcome with the claimed composition. Any conclusions of unpredictability with the functional effects of the taught composition have to be made in the context of the prior arts use of the identical composition in related fields of endeavor. Applicant is reminded that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that Applicant’s “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304. 
Moreover, in response to Applicant’s arguments and the Mujais declaration against a single injection would not have treated OAB because of the lack of distribution in the bladder muscle, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, as stated supra Melman (WO2015) successfully demonstrates efficient reporter gene expression after they “injected the bladder detrusor” [0120] and acknowledges the need for DNA to be delivered “efficiently across the urothelial barrier to treat OAB” [0069]. Thus, injection would have been a clear option for delivery over bladder instillation. Accordingly, it would have been recognized in the prior art the differences in efficacy between intravesical instillation into the lumen of the bladder versus intramuscular injection was related to the DNA crossing the urothelial barrier as taught by the post-filing art of Rovner.
	Finally, in regard to the combination of 20-30 intramuscular injections sites about 1 cm apart. As stated supra, Alvandi teaches a method to treat or alleviate a sign or symptom of overactive bladder syndrome or detrusor overactivity in a human subject comprising administering to the subject a pharmaceutically effective amount of a therapeutic agent (i.e., BoNT) in 20-30 intramuscular injection sites about 1 cm apart in the bladder wall (Abstract, [0034-0035, 0059-0064], see Fig. 2A). Thus, the prior art of Alvandi is the same field of endeavor as that of Melman (WO2015). As acknowledged in the pending rejection and rightfully pointed out by Applicant and Dr. Mujias the therapeutic agents of Melman (WO2015) and Alvandi are structurally different and have a different mechanisms of action, and there is no apparent reason that one would have substituted hSlo for BoNT in the method of Melman (WO2015). Nevertheless, the cited methods for treating OAB do share a scientific nexus with respect to the fact that both of these agents enhance smooth muscle relaxation by reducing neurotransmitter release and lowering intracellular calcium levels, and thereby reducing excitability of the bladder neurons (see [0032] of Melman and [0049] of Alvandi). Neither Applicant nor Dr. Mujias appear to contest this fact that the physiological outcome with respect to reduced contractility of a smooth muscle cell appear identical. Applicant is reminded that MPEP 2141 (I) states that when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method of treating overactive bladder by intramuscular injection into the bladder wall as taught by Melman (WO2015) and to combine the steps of performing 20-30 intramuscular injection sites about 1 cm apart as taught by Alvandi with a reasonable expectation of success. Furthermore, as stated in the pending rejection, the ordinary skilled artisan would have been motivated to use the injection regimen of Alvandi because this pattern of administration efficiently targets a large area of the detrusor muscle to reduce overall bladder pressure, but avoids targeting the superior portion of the bladder to reduce the risk of urinary retention [0043, 0045]. 
	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1633